DETAILED ACTION
EXAMINER’S AMENDMENT
1.      The application has been amended as follows: 
 Regarding claim 15, (currently Amended) A visual acuity testing device corresponding to the visual acuity 137testing method according to claim 10, comprising a distance measuring device, a visual acuity chart mounting and adjustment device and a visual acuity chart support device, wherein the visual acuity chart mounting and adjustment device is fixed on the visual acuity chart support device[[,]] for changing and displaying different visual acuity charts; the distance measuring device is used to measure a distance between [[a ]]the subject and a testing visual acuity chart; the testing visual acuity chart is defined by each visual acuity chart of the heterogeneous visual acuity chart[[s]], the standard logarithmic visual acuity chart and the single visual acuity chart or an image 
Allowable Subject Matter
2.    Claims 1-23 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 ,which include, a heterogeneous visually acuity chart and the heterogeneous visual acuity chart is a size illusion chart composed of a heterogeneous reference zone and at least two types of optotypes of different size and the heterogeneous reference zone is used to cause an incorrect identification is to make a small sized optotype visually appear not to be smaller than a large sized optotype.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/16/2022